     Case: 1:19-cv-00812 Document #: 45 Filed: 09/24/20 Page 1 of 1 PageID #:202

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Eric Jareczek
                                Plaintiff,
v.                                                    Case No.: 1:19−cv−00812
                                                      Honorable John Z. Lee
Terry Donati, et al.
                                Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, September 24, 2020:


         MINUTE entry before the Honorable Sheila M. Finnegan: Telephonic motion
hearing held on 9/24/2020 as to Plaintiff's motion to compel MIDP disclosures [37]. For
reasons stated on the record, this case is withdrawn from the MIDP pilot program. In light
of this, the motion is denied. All matters relating to the referral having been completed,
the referral is closed.Mailed notice(sxw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
